         Case 2:19-cv-07046-MWF-FFM Document 30 Filed 10/21/19 Page 1 of 19 Page ID #:1063


        1        DEBORAH L. STEIN (SBN 224570)
                  DStein@gibsondunn.com
        2        MICHAEL H. DORE (SBN 227442)
                  MDore@gibsondunn.com
        3        GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
        4        Los Angeles, CA 90071-3197
                 Telephone: (213) 229-7164
        5        Facsimile: (213) 229-6164
        6        ORIN SNYDER (pro hac vice application forthcoming)
                  OSnyder@gibsondunn.com
        7        GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
        8        New York, NY 10166-0193
                 Telephone: (212) 351-2400
        9        Facsimile: (212) 351-6335
     10          GRETA B. WILLIAMS (SBN 267695)
                  GBWilliams@gibsondunn.com
     11          GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
     12          Washington, D.C. 20036-5306
                 Telephone: (202) 887-3745
     13          Facsimile: (202) 530-4230
     14          Attorneys for Defendants Rosette Pambakian
                 and Sean Rad
     15
                                    UNITED STATES DISTRICT COURT
     16
                                  CENTRAL DISTRICT OF CALIFORNIA
     17
     18
                 GREG BLATT,                            Case No. 2:19-CV-07046-MWF-FFM
     19
                                                        Hon. Michael W. Fitzgerald
     20                            Plaintiff,
                       v.                               SUPPLEMENTAL REQUEST FOR
     21                                                 JUDICIAL NOTICE IN SUPPORT
     22          ROSETTE PAMBAKIAN and SEAN             OF DEFENDANTS’ SPECIAL
                                                        MOTION TO STRIKE
                 RAD; and DOES 1-10, inclusive,         PLAINTIFF’S FIRST AMENDED
     23
                                   Defendants.          COMPLAINT
     24
                                                        Hearing Date: November 4, 2019
     25
                                                        Hearing Time: 10:00 a.m.
     26                                                 Courtroom:    5A
     27
     28

Gibson, Dunn &       REQUEST FOR JUDICIAL NOTICE IN FURTHER SUPPORT OF DEFENDANTS’
Crutcher LLP
                        SPECIAL MOTION TO STRIKE—CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 30 Filed 10/21/19 Page 2 of 19 Page ID #:1064


        1                    SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
        2                When evaluating a motion to dismiss or strike allegations in a complaint, a
        3        court “must consider the complaint in its entirety, as well as other sources courts
        4        ordinarily examine . . . [including] documents incorporated into the complaint by
        5        reference, and matters of which a court may take judicial notice.” See Tellabs, Inc.
        6        v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Pursuant to Federal
        7        Rule of Evidence 201, Defendants Rosette Pambakian and Sean Rad (together,
        8        “Defendants”) hereby respectfully request that the Court take judicial notice of the
        9        following exhibit, a true and correct copy of which is attached hereto:
     10
                  Exhibit                                   Description
     11
     12                      Excerpts of Certified Reporter’s Transcript of September 5, 2019
                     C       hearing held in Rad, et al. v. IAC, et al., Case No. 654038/2018 (N.Y.
     13                      Sup. Ct.)
     14
     15
                 Exhibit C Is A Judicially Noticeable Document
     16
                         A court may take judicial notice of any and all relevant facts that are
     17
                 “not subject to reasonable dispute.” Fed. R. Evid. 201(b). This includes facts that
     18
                 are “generally known within the trial court’s territorial jurisdiction,” and facts that
     19
                 “can be accurately and readily determined from sources whose accuracy cannot
     20
                 reasonably be questioned.” Fed. R. Evid. 201(b)(1)–(2). Indeed, a court “must take
     21
                 judicial notice if a party requests it and the court is supplied with the necessary
     22
                 information.” Fed. R. Evid. 201(c)(2) (emphasis added).
     23
                         It is well-established that courts “may take notice of proceedings in other
     24
                 courts, both within and without the federal judicial system, if those proceedings
     25
                 have a direct relation to matters at issue.” United States ex rel. Robinson Rancheria
     26
                 Citizens Council v. Borneo, Inc., 971 F. 2d 244, 248 (9th Cir. 1992) (citing St. Louis
     27
                 Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979)); see also
     28

Gibson, Dunn &
                                                             1
Crutcher LLP
                     REQUEST FOR JUDICIAL NOTICE IN FURTHER SUPPORT OF DEFENDANTS’
                        SPECIAL MOTION TO STRIKE—CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 30 Filed 10/21/19 Page 3 of 19 Page ID #:1065


        1        Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)
        2        (taking “judicial notice of court filings and other matters of public record”).
        3        Accordingly, courts “routinely” take judicial notice of hearing transcripts from other
        4        court proceedings. Arrington v. City of Los Angeles, 2017 WL 10543403, at *7
        5        (C.D. Cal. June 30, 2017) (citing Foster Poultry Farms v. Alkar-Rapidpak-MP
        6        Equip., Inc., 868 F. Supp. 2d 983, 990 (E.D. Cal. 2012)); see also, e.g., Vazquez v.
        7        Jan-Pro Franchising Int’l, Inc., 2019 WL 4648399, at *4 (9th Cir. Sept. 24, 2019)
        8        (granting motion to take judicial notice of hearing transcript in related proceeding).
        9               Exhibit C is a true and correct copy of excerpts of a certified reporter’s
     10          transcript of a September 5, 2019 hearing that took place before Justice Saliann
     11          Scarpulla in New York Supreme Court in the related matter of Rad, et al. v. IAC, et
     12          al. As discussed in the concurrently filed Memorandum of Points and Authorities in
     13          Further Support of Defendants’ Special Motion to Strike, Plaintiff has argued that
     14          “the conduct that provoked [Defendants’ allegedly defamatory] statements in the
     15          first place” included an allegedly “improper litigation funding agreement.” See Dkt.
     16          23 at 17. Exhibit C includes discussion between Justice Scarpulla and the parties to
     17          that case regarding that agreement, as well as Plaintiff’s defamation allegations in
     18          this action.
     19                 Accordingly, pursuant to Fed. R. Evid. 201(b), in ruling on Defendants’
     20          Special Motion to Strike, this Court can and should take judicial notice of this
     21          certified reporter’s hearing transcript, and it “state[s] what [it] state[s].” Warwick v.
     22          Bank of N.Y. Mellon, 2016 WL 2997166, at *12 (C.D. Cal. May 23, 2016).
     23                                               *     *      *
     24                 For all of the foregoing reasons, Defendants respectfully request that the
     25          Court take judicial notice of and consider Exhibit C, attached hereto, when ruling on
     26          Defendants’ Special Motion to Strike.
     27
     28

Gibson, Dunn &
                                                            2
Crutcher LLP
                     REQUEST FOR JUDICIAL NOTICE IN FURTHER SUPPORT OF DEFENDANTS’
                        SPECIAL MOTION TO STRIKE—CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 30 Filed 10/21/19 Page 4 of 19 Page ID #:1066


        1        Dated: October 21, 2019             GIBSON, DUNN & CRUTCHER LLP
        2
                                                     By: /s/ Deborah L. Stein
        3                                                Deborah L. Stein
        4                                            Attorneys for Defendants Rosette
                                                     Pambakian and Sean Rad
        5
        6
        7
        8
        9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

Gibson, Dunn &
                                                 3
Crutcher LLP
                    REQUEST FOR JUDICIAL NOTICE IN FURTHER SUPPORT OF DEFENDANTS’
                       SPECIAL MOTION TO STRIKE—CASE NO. 2:19-CV-07046-MWF-FFM
Case 2:19-cv-07046-MWF-FFM Document 30 Filed 10/21/19 Page 5 of 19 Page ID #:1067




                          EXHIBIT C




                                                                          004
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                             INDEX NO. 654038/2018
NYSCEF Case
       DOC. 2:19-cv-07046-MWF-FFM
            NO. 453                  Document 30 Filed 10/21/19 Page 6 RECEIVED
                                                                       of 19 Page  ID #:1068
                                                                                NYSCEF:  09/10/2019
                                                                                               1


             1   SUPREME COURT OF THE STATE OF NEW YORK
                 COUNTY OF NEW YORK     CIVIL TERM      Part 39
             2   ----------------------------------------------x
                 SEAN RAD, JONATHAN BADEEN,
             3   PAUL CAFARDO, GARETH JOHNSON,
                 JAMES KIM, ALEXA MATEEN,
             4   JUSTIN MATEEN, JOSHUA METZ,
                 RYAN OGLE, and ROSETTE PAMBAKIAN,
             5                                                          Index:    654038/2018
                                                        Plaintiffs,
             6
                           -against-
             7
                 IAC/INTERACTIVECORP and
             8   MATCH GROUP, INC.,

             9                                          Defendants.
                 ----------------------------------------------x
            10                             60 Centre Street
                                           New York, New York 10007
            11                             September 5, 2019

            12   BEFORE:            HONORABLE SALIANN SCARPULLA, Supreme Court Justice

            13   APPEARANCES:

            14             GIBSON, DUNN & CRUTCHER, LLP
                           attorneys for the Plaintiffs
            15             200 Park Avenue
                           New York, New York 10166
            16             BY:  MATTHEW BENJAMIN, ESQ.
                                ORIN SNYDER, ESQ.
            17                  LAURA KATHRYN O'BOYLE, ESQ.
                                LAURA RAPOSO, ESQ.
            18

            19             WACHTELL, LIPTON, ROSEN & KATZ
                           attorneys for the Defendants
            20             51 West 52nd Street
                           New York, New York 10019
            21             BY:  MARC WOLINSKY, ESQ.
                                STEVE DiPRIMA, ESQ.
            22                  CARRIE REILLY, ESQ.
                                NATE CULLERTON, ESQ.
            23                  ANEIL KOVVALI, ESQ.

            24
h           25
                                          Michael Ranita
                                     Senior Court Reporter



                                                                                     005
                                              1 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                            INDEX NO. 654038/2018
NYSCEF Case
       DOC. 2:19-cv-07046-MWF-FFM
            NO. 453                 Document 30 Filed 10/21/19 Page 7 RECEIVED
                                                                      of 19 Page  ID #:1069
                                                                               NYSCEF:  09/10/2019
                                                                                                2
                                                 Proceedings
             1                  THE COURT:     Let's go on the record.

             2                  I have before me two motions.         One is to -- with

             3       respect to the sealing of the Litigation Funding Agreement.

             4       And the second motion is to dismiss the case for violations

             5       of the Rules of Professional Responsibility with respect to

             6       the Litigation Funding Agreement, which, of course, I have

             7       tried desperately not to make the centerpiece of this case,

             8       but now it is.      So we are that.

             9                  What I want to address first is the motion to

            10       the sealing motion, because I thought that -- I think, when

            11        I read the papers, it was the defendants' position that they

            12       could not discuss the Litigation Funding Agreement in any

            13       context; that was never my intent.          So maybe I need to be

            14       clear.   Maybe I need to clarify my former order, my order,

            15       so that I make it clear of what we are talking about.

            16                  THE COURT REPORTER:       I'm sorry, can I just get your

            17       name so I know who is speaking on the record.

            18                  MR. WOLINSKY:      Mark Wolinsky for IAC and Match.

            19                  Frankly, we took the order, and in excess of

            20       caution, perhaps, we redacted huge portions of the material

            21       and a huge stack of documents.

            22                  We understood your Honor didn't want -- obviously

            23       the core of the litigation funding motion is not about

    ~,
            24        litigation funding.       I know we've disagreed about that.         It
I
\
            25        is about the payments to the witnesses.           We would like to --



                                                                                    006
                                             2 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                            INDEX NO. 654038/2018
NYSCEF Case
       DOC. 2:19-cv-07046-MWF-FFM
            NO. 453                 Document 30 Filed 10/21/19 Page 8 RECEIVED
                                                                      of 19 Page  ID #:1070
                                                                               NYSCEF:  09/10/2019
                                                                                             3
                                                 Proceedings
             1                  THE COURT:     Which we'll deal with that in a moment.

             2       But when we were talking about whether to seal the

             3       Litigation Funding Agreement, there was an argument made

             4       that I thought was a good argument, that this is a

             5       competitive industry, I would think that the defendants

             6       that the litigation funder and plaintiffs did not want to --

             7       competitors to know what the percentages were.             And I

             8       thought that that was fine.         I had no problem with saying,

             9       okay, you don't have to do that.          But it was never my intent

            10       that you couldn't discuss the litigation agreement, funding

            11       agreement, or say that people are getting paid thereunder.

            12       That has nothing to do with that.          That reveals nothing

            13       about the competitiveness, the competitive terms of the

            14       agreement.

            15                  MR. WOLINSKY:      Your Honor, with that clarification

            16        I think our motion is resolved.

            17                  THE COURT:     Well, so --

            18                  MS. O'BOYLE:      Your Honor, can we be heard briefly

            19       on that point?

            20                  THE COURT:      Sure.

            21                  MS. O'BOYLE:      Just so we could have clarification

            22       about what can be discussed and what can't be discussed.

            23                  THE COURT REPORTER:       I'm sorry, can I just get your

            24       name so I know who is speaking on the record.
u           25                  MS. O'BOYLE:      I'm sorry.    Laura O'Boyle for


                                                                                    007
                                             3 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                            INDEX NO. 654038/2018
NYSCEF Case
       DOC. 2:19-cv-07046-MWF-FFM
            NO. 453                 Document 30 Filed 10/21/19 Page 9 RECEIVED
                                                                      of 19 Page  ID #:1071
                                                                               NYSCEF:  09/10/2019
                                                                                            11
                                                 Proceedings
             1                   (Whereupon, a demonstrative aid was shown on the

             2        screen.)

             3                   MR. WOLINSKY:     Let me talk about Ms. Pambakian for

             4       a moment.      She is -- we think it's a sideshow, but

             5       nonetheless, she is a centerpiece of this lawsuit.              It says

             6        "December 2016 holiday party in Los Angeles.           Mr. Blatt, who

             7       has been the CEO of Tinder, sexually -- groped and sexually

             8       harassed Rosette Pambakian."

             9                   (Whereupon, a demonstrative aid was shown on the

            10        screen.)

            11                   MR. WOLINSKY:     And from that, the plaintiffs say,

            12        "Upon information and belief, the defendants covered up

            13       Blatt's misconduct, in part because it was essential to the

            14       execution of defendant's scheme to deprive the Tinder

            15       plaintiffs of their rights as option holders."

            16                   So there was a cover up as part of a scheme to

            17        screw their clients.       So she is in the center of this

            18        lawsuit even though we think it's a sideshow.            Mr. Kim is

            19       the center of this case.          "And they", the defendants,

            20        "bullied and threatened to fire Tinder executives, including

            21       plaintiff James Kim, Tinder's current vice present for

            22        finance, to stop them from telling the truth.            On this

            23       basis, defendants manufactured a $3 billion valuation."

            24                   So we have two witnesses who not parties in this
C)
            25        case.   They were parties for 17 days.         They still have not



                                                                                    008
                                            11 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                             INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                Document 30 Filed 10/21/19 Page 10RECEIVED
                                                                        of 19 Page ID #:1072
                                                                                NYSCEF:  09/10/2019
                                                                                             12
                                                    Proceedings

              1        filed a lawsuit anyplace alleging violation of their rights

              2       as option holders.        So they are, today, witnesses.

              3                  THE COURT:      Well, let me ask you this:       Do you

              4       disagree or do you agree with their position that they

              5       didn't know that there was an arbitration agreement in their

              6       employment contract until you pulled out the latest one and

              7       showed it to me, because it seems a lot less nefarious if

              8       they sued and then go to them and say you've got to

              9       arbitrate, and then they withdraw.           And don't ask me to

            10        decide, which I'm grateful for,         whether or not they have to

            11        arbitrate.

            12                   MR. WOLINSKY:       Your Honor,   I'll accept as true that

            13        they didn't know at the time.          I'll accept that as true.

            14                   THE COURT:      So they are not plaintiffs anymore.

            15                   MR. WOLINSKY:       They are not plaintiffs anymore.

            16                   THE COURT:      They were at the time the Litigation

            17         Funding Agreement was signed; correct?

            18                   MR. WOLINSKY:       Yes.   The litigation agreement was

            19        signed four days before the lawsuit was filed.             So their

            20        testimony was locked in at the time the Litigation Funding

            21        Agreement was signed.

            22                   Your Honor, there's really two things baked into

            23        the question.       One is,   I use the phrase "original sin."        Was

            24        the Litigation Funding Agreement ab initio improper?              And I

            25        believe it was.       Because the amount of payments being made



                                                                                     009
                                             12 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                              INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                 Document 30 Filed 10/21/19 Page 11RECEIVED
                                                                         of 19 Page ID #:1073
                                                                                 NYSCEF:  09/10/2019
                                                                                              38
                                                    Proceedings
                1      individual -- who was one of the group of individuals

                2      responsible for preparing those projections?             Mr. Kim.    What

                3     did Mr. Kim say at the time about these projections?

                4                    (Whereupon, a demonstrative aid was shown on the

                5      screen.)

                6                 MR. WOLINSKY:      This is a text messaging interchange

                7      to -- between Mr. Kim and Drew Williams, May 25th, 2017,

                8      just before the projection an going to the banks.              These are

                9      two of the authors of the projections.

               10                 "I know it's all clean, but I keep wondering what

               11      they could finds in the model?"

               12                 Mr. Kim responds, "I know, and knowing Sean."

               13                 So "Sean" is Sean Rad.        So when he says, "I know

               14      it's all clean", he is saying I know the model is all clean

               15      "and I keep wondering what Sean is going to find in them."

               16                 And then Kim writes, "I hope he doesn't go

               17     nuclear."

               18                 And then Kim writes, "If he does, I'm just quitting

               19     and you'll be holding the bag, lol."

               20                 So the allegation in the complaint is that everyone

               21     was afraid of Mr. Black, and he is a bully.             And here, what

               22     Mr. Kim is saying at the time, at the time, is that the

               23     projections are clean and he is worried about what Mr. Rad

(~'
               24      is going to say.
'·\.~-.-·"··
               25                 THE COURT:      Well, no, he didn't say that, right?


                                                                                      010
                                              38 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                              INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                 Document 30 Filed 10/21/19 Page 12RECEIVED
                                                                         of 19 Page ID #:1074
                                                                                 NYSCEF:  09/10/2019
                                                                                               39
                                                    Proceedings
              1        Somebody else said that, Mr. Williams

              2                    MR. WOLINSKY:     He says, "I know."

              3                    THE COURT:     "I know."    Okay, but I'm not going to

              4        -- I mean who knows what that means.

              5                    MR. WOLINSKY:     Now let's talk about Ms. Pambakian.

              6                      (Whereupon, a demonstrative aid was shown on the

              7        screen.)

              8                    MR. WOLINSKY:     This is a text message --

              9                    THE COURT:     Okay.     I hear what you are saying.

            10        This has to do -- but let me say this, that if you are

            11        questioning the veracity of the witnesses, I have no problem

            12        with you doing that.         I'm not going to do it now.       And I'm

            13        not going to assume that what they say in their complaint is

            14         false.     This -- they said what they said.         If you disagree

            15        with it, you disagree with it.            If you have information that

            16        casts doubt on it, good.            I'm sure they have information

            17        that casts doubt on what your clients say.             So at this point

            18         in time I'm not going to -- there is no possibility that I'm

            19         finding that someone's testimony is irrevocably tainted by

            20         this agreement.       So I'm taking that off the table right now.

            21         I'm not going to not -- I'm not going to find that.

            22                     MR. WOLINSKY:     Okay.     I understand that, your

            23        Honor.      I just want to be clear, for the record, we have

.-,         24        documents that show that what she is saying now is
(_~,)       25         inconsistent with what she was saying then.



                                                                                      011
                                              39 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                             INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                Document 30 Filed 10/21/19 Page 13RECEIVED
                                                                        of 19 Page ID #:1075
                                                                                NYSCEF:  09/10/2019
                                                                                             40
                                                   Proceedings

              1                    THE COURT:    I'm sure there are plenty of people in

              2        the same situation alleging the same things as she is who

              3        have inconsistent things that they have said in the past.

              4       Again, at this point in the litigation, there is no

              5       possibility that I am making a veracity finding.             I want to

              6       make that clear.       I haven't seen what your clients have

              7        said, that there are smoking guns, that there may be a

              8        complete and total lie in the past.          All I'm saying to you

              9       now is that this is not the time for anybody to make that

             10       decision or resolution, and I'm certainly not going to do it

            11        with respect to their testimony.

             12                    MR. WOLINSKY:    Your Honor, then let me just be

            13         clear on what I think you can and can do now.            You can look

             14        at the payments and conclude truth or false,           true or not,

             15        that the existence of the payments has created an issue

            16        about her testimony as a result of an unethical and improper

            17        payment, and because of that, this sideshow about the

             18       holiday party and a cover up, that the board of directors

            19         supposedly participated in, should be knocked out of the

            20         case.

            21                     THE COURT:    Not happening.      I'm not doing it.     I'm

             22        telling you.

             23                    MR. WOLINSKY:     Your Honor.

             24                    THE COURT:    There are plenty of things that I could

             2.5      do.      That is the not one of them.        I'm not going to silence



                                                                                     012
                                             40 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                              INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                Document 30 Filed 10/21/19 Page 14RECEIVED
                                                                        of 19 Page ID #:1076
                                                                                NYSCEF:  09/10/2019
                                                                                               41
                                                   Proceedings
              1        someone in that way.       I'm just not doing it.      And I know you

              2        know what I mean, so don't ask me again.

              3                  MR. WOLINSKY:      Very well.       So then you are left

              4        with one remedy is available.         Okay?    You can -- and it's

              5        not easy, especially if you've taken

              6                  THE COURT:      Well, I'm going to ask the plaintiff,

              7       why don't they just redo the Litigation Funding Agreement.

              8       Cut out those payments and start again.            Let those people do

              9        get litigation funding in their arbitration if they want.               I

             10       don't know, that to me, seems like the easiest thing, and

            11        would avoid this whole problem.

             12                  MR. WOLINSKY:      Your Honor, it's easy, but it

            13        doesn't undue the prejudice to my clients.

             14                  THE COURT:      What do you think the prejudice is?

            15                   MR. WOLINSKY:      The prejudice to my client is --

            16         let's talk about Mr. Kim.        Mr. Kim, but for these payments,

             17       we think he could've been a witness for us.

             18                  THE COURT:      Ask him.

            19                   MR. WOLINSKY:       He's corrupted.      He's got his money.

             20        He signed his name to a complaint that he then dropped out

             21        of.

             22                  THE COURT:      Again, I'm saying to you that that is

             23        not going to rule the day, because if you accept what the

             24       plaintiffs say, they didn't know they had an arbitration

             25        agreement.     I'm sure most people -- let me say this:          That



                                                                                      013
                                             41 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                               INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                Document 30 Filed 10/21/19 Page 15RECEIVED
                                                                        of 19 Page ID #:1077
                                                                                NYSCEF:  09/10/2019
                                                                                                42
                                                   Proceedings
              1       most people within employment contracts don't read the fine

              2        print and find out later on that they have to arbitrate.

              3        This is not the first time I've heard that.

              4                  MR. WOLINSKY:         Most people don't have Gibson Dunn.

              5                  THE COURT:      Look, you are completely free to trash

              6        him with all his inconsistent statements if you think he is

              7        a terrible witness and you've got the goods against him.

              8        Put him up, cross him.          You can do it, and he will look bad.

              9        So there's that prejudice.          I don't think is insurmountable.

             10                  MR. WOLINSKY:         And we can cross him on litigation

            11         funding arrangements.

             12                  THE COURT:      You could cross him on whatever he did

            13         that you think affects his veracity.

             14                  MR. WOLINSKY:         Including litigation funding?

            15                   THE COURT:      Let's talk about that separately.

            16                   MR. WOLINSKY:         Well that's --

             17                  THE COURT:      Look --

             18                  MR. WOLINSKY:         -- what we are talking about today.

            19                   THE COURT:      No.     I mean,    I don't know.   I'm

            20         thinking about solutions.

             21                  MR. WOLINSKY:         Yes, okay.    Well, let's talk about

             22       Mr. Kim very concretely.           Mr. Kim is on the stand at a

             23        trial, assuming whenever that happens, and we say Mr. Kim,

             24        let's talk about how you got into this lawsuit.              You got X

             25        dollars up front; didn't you?



                                                                                       014
                                             42 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                             INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                Document 30 Filed 10/21/19 Page 16RECEIVED
                                                                        of 19 Page ID #:1078
                                                                                NYSCEF:  09/10/2019
                                                                                              43
                                                   Proceedings
              1                  THE COURT:      Yes, I am not -- let me say this:         I'm

              2        not going make a ruling on this today, and I'll tell you why

              3        in a minute, but at the end -- and I have to let the other

              4        side speak.     You've already been speaking for an hour.           But

              5        I'm not opposed to allowing you to cross examine the witness

              6        about the financial incentive, or former financial

              7        incentive, and let him explain it.          I don't think that

              8        that's -- I'm not going to -- I don't find that that

              9       prejudice is something that can't be overcome.             So let me

            10         hear or let me talk to the plaintiffs.

            11                   MR. WOLINSKY:      Sure.    Your Honor,   just a

             12        housekeeping matter.       How are we going to document the

             13        unsealing?

             14                  THE COURT:      There is no unsealing.       It's the same

            15         -- I mean --

            16                   MR. WOLINSKY:      Well, you have an existing order

             17        that says -- I don't have it in front of me.

             18                  THE COURT:      Let me ask plaintiffs, are you clear

            19         now about what I want sealed and what I don't want sealed?

            20         If you do an amended order that you both agree on, I'm happy

            21         to sign it.

            22                   MR. BENJAMIN:      We would be happy to meet and confer

             23        with the other side.       We've never had that opportunity, your

             24        Honor.

             25                  MR. WOLINSKY:       Your Honor --



                                                                                     015
                                             43 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                             INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                Document 30 Filed 10/21/19 Page 17RECEIVED
                                                                        of 19 Page ID #:1079
                                                                                NYSCEF:  09/10/2019

                                                                                             69
                                                   Proceedings
              1        to respond to the experts they put in on reply.

              2                  THE COURT:      So you will absolutely have the

              3       opportunity to do that in a hearing.           And

              4                  MR. BENJAMIN:      And can introduce additional expert

              5        testimony to the extent that would be helpful to the Court?

              6                  THE COURT:      I don't want to make this a trial

              7       within a trial, but I'll give everybody the opportunity to

              8       put on their case.

              9                  Again, merely what I suggest you do is go back to

            10        the litigation funder and see if you could work something

            11        else out to obviate this whole issue.

            12                   Even if I find that I have an ethical obligation

            13        and there is a disciplinary violation, I will not dismiss

            14         the case on that ground.         And I will find another way to

            15         resolve this.

            16                   MR. BENJAMIN:       Okay thank you, your Honor.

             17                  THE COURT:      All right --

            18                   MR. BENJAMIN:       We will certainly

            19                   THE COURT:          so my understanding is the

            20        defendants are arguing the motion to dismiss in the

            21        Appellate Division next week; correct?

             22                  MR. WOLINSKY:       Yes, on the 10th.

             23                  THE COURT:      So I don't know that I need to do

             24        anything until we decide whether or not this case is going
i"
I
~~/
             25        forward at all.      I feel one hundred percent confident in my


                                                                                     016
                                             69 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                              INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                 Document 30 Filed 10/21/19 Page 18RECEIVED
                                                                         of 19 Page ID #:1080
                                                                                 NYSCEF:  09/10/2019
                                                                                              70
                                                   Proceedings
              1       decision, but I've had -- the First Department has, more

              2       than one time, told me that I'm a hundred percent wrong.                My

              3       point is, I don't want you to spend money on this until we

              4       see whether or not the case is going forward or not.

              5                  So what I think we'll do is we will continue

              6       we'll put this issue to the side.           We will continue on our

              7       discovery, because I made it clear that no matter what, the

              8       case is not going to go away on the Litigation Funding

              9       Agreement.

            10                   And then if, in fact, my decision is stayed, then

            11        we'll set a hearing.         We could meet and confer at a

            12        conference.       As to the hearing,     I don't intend it to be more

            13        than one day, max.         And I really mean that most sincerely.

            14        A couple of years ago I had a hearing where,             I mean, I

            15        literally just could not stop the lawyers, and so I don't

            16        want that to happen here.          So please, I want to be up front

            17        with how long I want this hearing to take place.

            18                       (Continued on the next page to include the court

            19         reporter's certification.)

            20

            21

            22

            23

            24

            25



                                                                                      017
                                              70 of 82
FILED: NEW YORK COUNTY CLERK 09/10/2019 01:38 PM                                  INDEX NO. 654038/2018
NYSCEF Case
        DOC. 2:19-cv-07046-MWF-FFM
              NO. 453                 Document 30 Filed 10/21/19 Page 19RECEIVED
                                                                         of 19 Page ID #:1081
                                                                                 NYSCEF:  09/10/2019
                                                                                                      71
                                                       Proceedings

              1

              2                     MR . BENJAM I N:     And we ' l l   certainly give very

              3        serious consideration to your Honor's suggestion .

              4                      THE COURT:       Okay.

              5                     MR . WOLINSKY:       Thank you.

              6                      THE COURT:       Anything else, Counsel?

              7                     MR. WOLINSKY:        No.

              8                      THE COURT:       Okay.

              9   *      *      *         *       *           *     *       *     *     *         *
             10        I, Michael Ranita, a Senior Court Reporter for the State of

             11   New York do hereby certify that the foregoing is a true and

             12   accurate transcript of the stenographic minutes taken within.

             13

             14

             15                                                                        a
                                                                          Senior Court Reporter
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25



                                                                                            018
                                               71 of 82
